Exhibit 10.7 



AGREEMENT OF AMENDMENT AND RESCISSION

THIS AGREEMENT, dated as of July 11, 2014, by and among METROSPACES, INC., a
Delaware corporation (“MSPC”), RICHARD S. ASTROM (“Astrom”) and DIXIE ASSETS
MANAGEMENT, INC. (“Dixie”),

WITNESSETH:

WHEREAS, MSPC and Astrom entered into a Convertible Promissory Note Exchange
Agreement, dated as of May 1, 2014 (the “Exchange Agreement”), pursuant to which
MSPC made and delivered to Astrom the New Convertible Note, as that term is
defined therein; and

WHEREAS, the Exchange Agreement provided, among other things, that the price for
the conversion of the principal amount of the New Convertible Note and interest
accrued thereon into shares of common stock, par value $0.000001 per share, of
MSPC (“Common Stock”) was the par value thereof (the “Conversion Price”); and

WHEREAS, on May 20, 2014, Astrom assigned his full right, title and interest in
$280.00 of the principal amount of the New Convertible Note to Dixie (the
“Assignment”); and

WHEREAS, on May 20, 2014, Dixie delivered to MSPC a Notice of Election to
Convert, dated May 20, 2014 (the “Notice”), whereunder Dixie gave notice of its
election to convert said $280.00 principal amount into 280,000,000 shares of
Common Stock (the “Conversion”); and

WHEREAS, pursuant to the notice, MSPC caused its transfer agent, Pacific Stock
Transfer (“Pacific”) to issue to Dixie stock certificates No. 2529 and 2530,
each representing 140,000,000 shares of Common Stock (the “Certificates”); and

WHEREAS, the parties have determined that (i) the conversion of said $280.00
principal amount into 280,000,000 shares of Common Stock at the Conversion Price
should be rescinded and (ii) the Conversion Price was improvidently determined
and the Exchange Agreement should be amended to provide for a different price
for the conversion of the principal amount of the New Convertible Note and
interest accrued thereon into shares of Common Stock,

NOW, THEREFORE, the parties agree as follows:

1.       Rescission. Dixie and MSPC agree that the Conversion shall be and by
virtue of this Agreement is rescinded. In connection with such rescission, (i)
Dixie shall deliver the Certificates to Pacific for cancellation, (ii) MSPC
shall deliver a copy of this Agreement to Pacific, together with instructions to
cancel the Certificates and return the shares formerly represented thereby to
the status of authorized and unissued shares, (iii) the principal amount of the
New Convertible amount shall be increased by $280.00, being the amount thereof
that was converted into Common Stock in the Conversion and (iv) the parties
shall be restored in all respects to their respective positions immediately
prior to the execution and delivery of the Assignment. In furtherance of clause
(iii) of the previous sentence, Astrom and Dixie hereby rescind the Assignment,
it being understood that all rights to the $280.00 specified in said clause are
held by Astrom.

2.       Amendment of Exchange Agreement.

(a)    Amendment of Section 5(c). MSPC hereby amend Section 5(c) of the Exchange
Agreement to read as follows:

(c)       Conversion Price. The Conversion Price for the Convertible Note shall
be two and one-half percent (2.5%) of the Current Market Price, provided that
the Conversion Price shall not be less than the par value of one share of Common
Stock. As used in the previous sentence, the term “Current Market Price” shall
mean the average of the daily closing price for a share of Common Stock for the
three (3) consecutive trading days ending on the trading day immediately prior
to the day on which the Convertible Note is delivered for conversion pursuant to
Subsection (a) of this Section 5. A trading day shall be any day on which the
Common Stock is able to be traded on an organized securities market or trading
system in the United States of America, whether or not the Common Stock actually
is traded on such day. The closing price for each day shall be the last reported
sales price, or, in case no reported sale takes place on such day, the average
of the closing bid and asked prices, regular way, in either case, as quoted on
the principal United States market for the Common Stock, as determined by the
Board of Directors of the Corporation or if, in the judgment of the Board of
Directors of the Corporation, there exists no principal United States market for
the Common Stock, then as determined by the Board of Directors of the
Corporation.



 





 

 

(b)   Elimination of Section 5(d). Section 5(d) of the Exchange Agreement is
hereby eliminated therefrom and no provisions of the Exchange Agreement or the
New Convertible Note relating to adjustment of the Conversion Price shall be
given effect.

(c)    General Provisions.

(i)        Modification; Full Force and Effect. Except as expressly modified and
superseded by this instrument, the terms, representations, warranties, covenants
and other provisions of the Exchange Agreement and the New Convertible Note are
and shall continue to be in full force and effect in accordance with their
respective terms.



(ii)      References to the Exchange Agreement. After the date hereof, all
references herein and in the New Convertible Note to “this Agreement,” “the
transactions contemplated by this Agreement,” “the Exchange Agreement” and
phrases of similar import, shall refer to the Exchange Agreement as amended by
this instrument (it being understood that all references herein to “the date
hereof” or “the date of this Agreement” shall continue to refer to May 1, 2014).

(iii)    Defined Terms. Terms used herein that are defined in the Merger
Agreement, as it existed prior to the execution and delivery of this instrument,
shall have the same meaning as ascribed to them therein.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.



METROSPACES, INC.   DIXIE ASSETS MANAGEMENT, INC. By: /s/ Oscar Brito        By:
/s/ Richard S. Astrom Oscar Brito Richard S. Astrom   President   President    
/s/ Richard S. Astrom                Richard S. Astrom        



 





 



